IN THE SUPREME COURT OF PENNSYLVANIA



In the Matter of                            :   No. 2208 Disciplinary Docket No. 3
                                            :
JACK S. COHEN                               :   Board File No. C1-15-371
                                            :
                                            :   Attorney Registration No. 69189
                                            :
                                            :   (Philadelphia)
                                            :
                                            :
                                            :


                                       ORDER


PER CURIAM:


       AND NOW, this 1st day of October, 2015, the Joint Petition to Temporarily

Suspend an Attorney is granted, Jack S. Cohen is placed on temporary suspension,

See Pa.R.D.E. 208(f), and he shall comply with all the provisions of Pa.R.D.E. 217.

       This Order constitutes an imposition of public discipline within the meaning of

Pa.R.D.E. 402, pertaining to confidentiality.